Exhibit 10.2

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 


WARRANT


No.: 2014-03-01
Date of Issuance: March 12,
2014                                                                                                Expiration
Date:  March 27, 2015


WHEREAS, ImageWare Systems, Inc., a Delaware corporation (the “Company”), and
Neal I. Goldman (“Holder”), are parties to that certain AMENDMENT TO CONVERTIBLE
NOTE, dated March 12, 2014 (“Note”).


NOW, THEREFORE, in consideration of the mutual covenants and agreement contained
herein, the Company and Holder agree as follows:


1.  
Grant of Warrants.



1.1   Purchaser Warrant.  The Company hereby grants to the Holder and the Holder
is entitled, upon the terms and subject to the conditions hereinafter set forth,
to subscribe for and purchase, from the Company One Hundred Seventy Seven
Thousand Seven Hundred and Seventy Eight (177,778) shares of fully paid and
non-assessable shares of the Common Stock of the Company, $0.01 par value
(“Common Stock”), at a purchase price of $2.25 per share (the “Exercise Price”).


 
1.2  Expiration Date:   The warrant shall expire at 5:00 PM PDT on March 27,
2015.


1.3   Vesting:  The Warrant shall vest immediately upon issuance.


2.  
Method of Exercise; Payment.



2.1   Cash Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder, in whole only, by the surrender of this Warrant (with
the notice of exercise form attached hereto as Exhibit A duly executed) at the
principal office of the Company, and by the payment to the Company, by
certified, cashier's or other check acceptable to the Company or by wire
transfer to an account designated by the Company, of an amount equal to the
aggregate Exercise Price of the number of shares of Common Stock being
purchased.


        2.2   Stock Certificates.   In the event of any exercise of the rights
represented by this Warrant, certificates for the shares so purchased shall be
delivered to the Holder within a reasonable time and, unless this Warrant has
been fully exercised or has expired, a new Warrant representing the shares with
respect to which this Warrant shall not have been exercised shall also be issued
to the Holder within such time.


3.  
Stock Fully Paid; Reservation of Shares.



All of the shares issuable upon the exercise of the rights represented by this
Warrant will, upon issuance and receipt of the Exercise Price therefore, be
fully paid and nonassessable, and free from all taxes, liens and charges with
respect to the issuance thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for issuance sufficient shares of its Common Stock
to provide for the exercise of the rights represented by this Warrant.



 
 

--------------------------------------------------------------------------------

 



 
4.  
Adjustments.



Subject to the provisions of Section 11 hereof, the number and kind of
securities purchasable upon the exercise of this Warrant and the Exercise Price
therefor shall be subject to adjustment from time to time upon the occurrence of
certain events, as follows:


                4.1   Reclassification. In the case of any reclassification or
change of securities of the class issuable upon exercise of this Warrant (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination), the Company
shall duly execute and deliver to the holder of this Warrant a new Warrant (in
form and substance reasonably satisfactory to the holder of this Warrant), or
the Company shall make appropriate provision without the issuance of a new
Warrant, so that the holder of this Warrant shall have the right to receive, at
a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the shares of Common Stock
theretofore issuable upon exercise of this Warrant the kind and amount of shares
of stock, other securities, money and property receivable upon such
reclassification by a holder of the number of shares of Common Stock then
purchasable under this Warrant.  The provisions of this subsection 4.1 shall
similarly apply to successive reclassifications, changes, mergers and transfers.
 
       4.2   Mandatory Exercise Events:  In case of any merger of the Company
with or into another Company (other than a merger with another Company in which
the Company is the acquiring and the surviving corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant), or in case of any sale of all or substantially all of
the assets of the Company, the Holder must exercise this Warrant.

        4.3   Stock Splits, Dividends and Combinations.  In the event that the
Company shall at any time subdivide the outstanding shares of Common Stock or
shall issue a stock dividend on its outstanding shares of Common Stock the
number of shares issuable upon exercise of this Warrant immediately prior to
such subdivision or to the issuance of such stock dividend shall be
proportionately increased, and the Exercise Price shall be proportionately
decreased, and in the event that the Company shall at any time combine the
outstanding shares of Common Stock, the number of shares issuable upon exercise
of this Warrant immediately prior to such combination shall be proportionately
decreased, and the Exercise Price shall be proportionately increased, effective
at the close of business on the date of such subdivision, stock dividend or
combination, as the case may be.


5.  
Notice of Adjustments.



Whenever the number of shares purchasable hereunder or the Exercise Price
thereof shall be adjusted pursuant to Section 4 hereof, the Company shall
provide notice to the Holder setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the number and class of shares which may be
purchased thereafter and the Exercise Price therefor after giving effect to such
adjustment.


6.  
Fractional Shares.



This Warrant may not be exercised for fractional shares. In lieu of fractional
shares, the Company shall make a cash payment therefor based upon the Exercise
Price then in effect.


7.  
Representations and Warranties by the Holder.



The Holder represents and warrants to the Company as follows:


                7.1  This Warrant and the shares issuable upon exercise hereof
are being acquired for its own account, for investment and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act of 1933, as amended (the "Act"). Upon
exercise of this Warrant, the Holder shall, if so requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the securities
issuable upon exercise of this Warrant are being acquired for investment and no
with a view toward distribution or resale.

 
 

--------------------------------------------------------------------------------

 



                7.2   The Holder understands that the Warrant and the shares
have not been registered under the Act by reason of their issuance in a
transaction exempt from the registration and prospectus delivery requirements of
the Act pursuant to Section 4(2) thereof, and that they must be held by the
Holder indefinitely, and that the Holder must therefore bear the economic risk
of such investment indefinitely, unless a subsequent disposition thereof is
registered under the Act or is exempted from such registration. The Holder
further understands that the shares have not been qualified under the California
Securities Law of 1968 (the "California Law") by reason of their issuance in a
transaction exempt from the qualification requirements of the California Law
pursuant to Section 25102(f) thereof, which exemption depends upon, among other
things, the bona fide nature of the Holder's investment intent expressed above.


7.3   The Holder has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
this Warrant and the shares purchasable pursuant to the terms of this Warrant
and of protecting its interests in connection therewith.


7.4   The Holder is able to bear the economic risk of the purchase of the shares
pursuant to the terms of this Warrant.


8.  
Restrictive Legend.



The shares (unless registered under the Act) shall be stamped or imprinted with
a legend in substantially the following form:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION HEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT
STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT.
 
 
9.  
Restrictions Upon Transfer and Removal of Legend.



The Company need not register a transfer of this Warrant or shares bearing the
restrictive legend set forth in Section 8 hereof, unless the conditions
specified in such legend are satisfied. The Company may also instruct its
transfer agent not to register the transfer of the shares, unless one of the
conditions specified in the legend referred to in Section 8 hereof is satisfied.


10.  
Rights of Shareholders.



No Holder of this Warrant shall be entitled, as a Warrant holder, to vote or
receive dividends or be deemed the holder of any shares or any other securities
of the Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
holder of this Warrant, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to shareholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised and the shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein. The holder of this Warrant will not be entitled
to share in the assets of the Company or the Company in the event of a
liquidation, dissolution or the winding up of the Company or the Company.



 
 

--------------------------------------------------------------------------------

 

 
11.  
Notices.



All notices and other communications required or permitted hereunder shall be in
writing, shall be effective when given, and shall in any event be deemed to be
given upon receipt or, if earlier, (a) five (5) days after deposit with the
U.S.  Postal Service or other applicable postal service, if delivered by first
class mail, postage prepaid, (b) upon delivery, if delivered by hand, (c) one
business day after the business day of deposit with Federal Express or similar
overnight courier, freight prepaid or (d) one business day after the business
day of facsimile transmission, if delivered by facsimile transmission with copy
by first class mail, postage prepaid, and shall be addressed to the Party at the
address set forth in Section 9.5 of the Purchase Agreement or at such other
address as a party may designate by ten days advance written notice to the other
party pursuant to the provisions above.


12.  
Governing Law.



This Warrant and all actions arising out of or in connection with this Agreement
shall be governed by and construed in accordance with the laws of the State of
California, without regard to the conflicts of law provisions of the State of
California or of any other state.


 

   IMAGEWARE SYSTEMS, INC.    /s/ Wayne Wetherell    Name: Wayne Wetherell  
 Title: Chief Financial Officer

 
                                                                                                    
                              
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


NOTICE OF EXERCISE
 
 
TO:             ImageWare Systems, Inc., or its corporate successor in interest
                10815 Rancho Bernardo Road, Suite 310
San Diego, California 92127
 
 
1.   The undersigned hereby elects to purchase shares of the Company’s Common
Stock pursuant to the terms of the attached Warrant.


2.   Cash Exercise:  The undersigned elects to exercise the attached Warrant by
means of a cash payment, and tenders herewith or by concurrent wire transfer
payment in full for the purchase price of the shares being purchased, together
with all applicable transfer taxes, if any.


3.   Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:


                                                       _________________________________
                                                 (Name)


                                                       _________________________________




                                                       _________________________________
                                                         (Address)


4.   The undersigned hereby represents and warrants that the aforesaid Shares
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale, in connection with the distribution thereof, and
that the undersigned has no present intention of distributing or reselling such
shares and all representations and warranties of the undersigned set forth in
Section 7 of the attached Warrant are true and correct as of the date hereof.


                                         By: __________________________


                                         Title:_________________________


 Date: ________________________